Citation Nr: 1627175	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to October 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A copy of the hearing transcript has been associated with the file.

In October 2014, the Board denied service connection for an acquired psychiatric disability and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2015 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's October 2014 decision to the extent it denied service connection for an acquired psychiatric disability and TDIU, and remanded the appeal for compliance with the terms of the JMR.

In June 2015, the Board remanded the Veteran's claims for further development.

In a March 2016 rating decision, the agency of original jurisdiction (AOJ) granted service connection for adjustment disorder with mixed anxiety and depressed mood, and assigned a 30 percent disability rating, effective June 19, 2009.  As the March 2016 rating decision represents a full grant of the service connection claim, this resolves the appeal regarding that issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).






FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the record demonstrates that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  The subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's informal claim for a TDIU was received on June 19, 2009.  Since that time, the Veteran has been service-connected for fibromyalgia, rated as 40 percent disabling; adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia, rated as 30 percent disabling, fracture, right ankle, rated as 20 percent disabling, and varicose veins of the right leg, rated as 20 percent disabling.  His combined disability rating is 70 percent.  Therefore, the Veteran meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In his June 19, 2009, informal claim, the Veteran contended that the symptoms associated with his right ankle and fibromyalgia prevented him from working.  He also stated that his treatment provider indicated that his psychiatric symptoms also made him unable to work.  On his July 2009 formal claim for a TDIU, the Veteran indicated that his work history included various sales positions, as well as working as a deliveryman with the United States Postal Service.  Other records show post service work in sales and as an account manager from 1991 to 1999, then employment with the United States Postal Service from 2001 to 2005.  He also indicated that he had a degree in business management.

Pertinent evidence supporting the Veteran's claim includes an April 2011 letter from the Veteran's licensed clinical social worker.  The social worker noted that due to chronic pain, the Veteran suffered from poor sleep, low energy, poor attention and concentration, social avoidance, sporadic panic attacks when in crowded placed, poor social support, variable appetite, chronic diarrhea, headaches, and depressed mood.  The licensed social worker found that the Veteran's ability to work would be dependent on his pain control because pain determined the severity of his symptoms.  

Additionally, in a May 2011 VA treatment record, the Veteran reported pain in his upper back/neck, his left buttock, his hands, and his right ankle, including when engaging in sitting activities. Upon examination, an occupational therapist noted that the Veteran demonstrated an occasional intolerance for sitting while performing sedentary tasks, walking, and standing.  Additionally, the Veteran was noted to be constantly standing, moving, changing chairs, and was generally unable to remain still.  The therapist noted that the Veteran had a history of fibromyalgia, arthritis, insomnia, and adjustment disorder with mixed anxiety and depressed mood.  The Veteran was found to have given full effort throughout the evaluation.  The therapist noted that the Veteran was unable to sit even for a few minutes.  The therapist noted increased pain in the Veteran's right ankle after walking.  The Veteran also reported problems with concentration and staying on task, and the therapist noted that this was apparent during the evaluation when he lost his train of thought or became easily distracted.  The therapist opined that, due to the limitation in sitting, walking, carrying, standing, and chronic pain, the Veteran would not be appropriate for full-time employment, even at a sedentary level.

Finally, in July 2011, the Veteran's treating VA physician completed a physical capacities evaluation in connection with the Veteran's Social Security Administration (SSA) benefits claim.  (The Veteran was granted SSA benefits due to a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of affective mood disorders.)  This physician noted that the Veteran would only be able to sit for three hours, and stand or walk for three hours, and that he would need to alternate between sitting and standing at will throughout the day.  He also noted that the Veteran could not use his hands for fine manipulation, but that he could use his hands for repetitive motions, such as writing, typing, and assembly.  It was noted that the Veteran could not perform repetitive motions with his feet.  Additional restrictions included problems lifting, climbing, balancing, stooping, kneeling, crouching, and reaching above his shoulder.  Moreover, this VA physician noted that the Veteran suffered from fatigue, and that the Veteran's fatigue was disabling to the extent that it prevented him from working full-time, even in a sedentary position.  It also was noted that the Veteran suffered from pain, and that his pain would also prevent him from working full-time, even in a sedentary position.

Weighing against the Veteran's claims are a number of VA examinations addressing the functional effects of the Veteran's service connected disabilities.  Generally, the VA examiners have determined that, although the Veteran's service-connected disabilities impact his ability to engaged in physical work, the Veteran would nevertheless be able to perform sedentary employment.  For example, with regard to the Veteran's right ankle, a VA examiner noted that he could still perform sedentary tasks, although walking or standing would be impacted.  With regard to his fibromyalgia, a VA examiner found that his disability would not impact his ability to work in a sedentary environment.  Additionally, the VA mental health examiners have generally found that the Veteran's psychiatric symptomatology did not affect his overall ability to work, although the January 2016 VA examiner noted that he could have problems with anxiety if he had to work with the public.  See January 2016 VA Examination.  Notably, these examiners generally confined the opinions to the effects of the particular disability they were examining.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence appears evenly balanced on the question of whether the Veteran's service-connected disabilities alone render him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history.  

For example, while the VA examiners determined that the Veteran could perform sedentary activities, the May 2011 VA treatment record and the July 2011 assessment from the Veteran's VA physician both determined that the Veteran's pain would prevent sedentary employment.  The Board notes that the May 2011 VA treatment record noted the Veteran's problems with back pain; however, when assessing the Veteran's problems with sitting, the treatment record specifically addresses the Veteran's upper back/neck, left buttock, bilateral hands, and his right anterior ankle, not his lower back.  The Board notes that the VA examiners noted that his fibromyalgia trigger points for pain included his neck, his forearms, his buttocks, his knees, and his fingers, and that his pain was constant or near constant.

Furthermore, despite the fact that the Veteran has had consistent sleep-related problems, including somnolence and fatigue, due to his fibromyalgia, the VA examiners did not address the functional effects of this symptom.  Conversely, the July 2011 assessment from the Veteran's VA physician specifically determined that, as a result of the Veteran's fatigue, any full-time employment, including sedentary work would be precluded.  Similarly, the April 2011 letter noted that the Veteran's ability to work would be impacted by his pain since it impacted his sleep, concentration, attention, motivation, and overall functional ability.

Finally, regard to the Veteran prior work experience, the Board notes that the Veteran has been in positions that required physical work, such as his work with the United States Postal Service, required social interaction, such as his position as a salesman, or required concentration, such as his position as an account manager.  With regard to the Veteran's educational background, while the Veteran has a degree in business management, it is likely that any type of position in that field would require social interaction, concentration, or attention to detail, which are all impacted by his service-connected disabilities. 

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to a TDIU is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


